ON APPLICATION FOR ADMISSION TO THE BAR.
L PER CURIAM.
The Committee on Bar Admissions (“Committee”) opposed the application of petitioner, Raymond Johnson, to sit for the Louisiana State Bar Examination in July 1997 based on character and fitness concerns. On petitioner’s application to this court, we permitted him to take the exam, with the condition that upon his successful completion of the exam, he apply for the appointment of a commissioner to take character and fitness evidence. In re: Johnson, 97-1792 (La.7/9/97), 696 So.2d 1018.
Petitioner did not successfully complete the July 1997 bar exam. Without further applications to this court, petitioner was allowed to take the exam on several occasions between February 1998 and July 2000; however, he did not successfully complete these exams. When petitioner applied to the Committee to take the July 2002 exam, he was notified that he would be required to apply anew to this court for permission to sit for the exam.
Upon reviewing petitioner’s application in the instant matter, we have learned for the first time of his prior conviction of a felony under federal law arising from the armed hijacking of an airplane to Havana, Cuba. See United States v. Johnson, 823 F.2d 840 (5th Cir.1987). This incident is *347so serious that it ipso facto constitutes a basis for denial of admission to the practice of law. Had the conviction been brought to our attention in 1997, during the time we were considering petitioner’s first application to this court, we would not have allowed him to sit for the bar exam. [./Therefore, on further review in connection with the instant application, we now conclude petitioner has failed to meet his burden of proving that he has “good moral character” to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5. Accordingly, petitioner’s application to sit for the July 2002 bar examination is denied.
JOHNSON, J., would grant a reconsideration.
JOHNSON, J.,
would allow the applicant to take the bar exam and appoint a commissioner if he passes.